 IntheMatterOfSTOKELY BROTHERS & COMPANY, INC. AND VANCAMP'S, INC.andFEDERAL LABOR UNIONNo.21752,AFFILIATEDWITH A. F. OF L.In the MatterOf STOKELY BROTHERS & COMPANY, INC. AND VANCAMP'S, INC.andAMALGAMATED ASSOCIATION OF IRON, STEEL&TINWORKERS OF AMERICA LOCALNo.1473, AFFILIATED WITH THE C. I.O.In the Matter of STOKELY BROTHERS & COMPANY, INC. AND VANCAMP'S,INC.andINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, STABLEMEN AND HELPERS OF AMERICA, LOCAL UNION135, AFFILIATED WITH A. F. OF L.Cases Nos.R-1382,R-1383, andR-1384,respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 15, 1939On October 4, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Elections inthe above-entitled proceedings.'On October 11, 1939, and on October19, 1939, respectively, the Board issued its Amendment to Directionof Elections 2 and its Second Amendment to Direction of Elections.3Pursuant to the Direction of Elections, as amended, elections bysecret ballot were conducted on October 19, 1939, among the truckdrivers of Van Camp's, Inc., and on October 30, 1939, among theseasonal employees at the Martinsville plant of Van Camp's, Inc.,under the direction and supervision of the Regional Director for theEleventh Region (Indianapolis, Indiana).On November 2, 1939,the said Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 2,issued and duly served upon the parties an Election Report.15 N. L. R. B. 872.s 15 N. L. R. B. 889.16 N. L. R. B. 163. On October 16, 1939, Stokely Brothers & Company, Inc., andVan Camp's, Inc., filed with the Board a Petition for Rehearing.Thereafter, the Boardissued itsOrder denying the Petitionfor Rehearing.18 N. L. R. B., No. 50.327283029-41-vol. 18-22 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and the results thereof, the Regional Directorreported as follows :Truck DriversTotal number eligible voters________________________________13Total number of votes cast__________________________________13Total number of valid votes cast____________________________9Total number of votes for International Brotherhood of Team-sters,Chauffeurs,Stablemen&Helpers of America, LocalNo. 135, affiliatedwith the A. F. of L.____________________7Total number of votes for Amalgamated Association of Iron,Steel & Tin Workers of North America, Local No. 1473, affili-ated with the C. I. O._____________________________________2Total number of votes for neither organization_______________0Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged ballots__________________________4Seasonal employees at Martinsville PlantTotal number eligible voters_________________________________106Total number of votes cast__________________________________77Total number of valid votes cast____________________________65Total number of votes for Federal Labor Union No. 21752,affiliated with the A. F. of L.______________________________32Total number of votes for Amalgamated Association of Iron,Steel & Tin Workers of North America, Local No. 1473,affili-atedwith the C. I. O-------------- ------------------------33Total number of votes for neither organization_______________0Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged ballots__________________________12In view of the fact that the four challenged ballots in the truckdrivers' election could not alter the results of the election they willnot be opened and counted.In his Election Report, the Regional Director found that the 12challenged ballots in the election among seasonal employees were castby persons ineligible to vote.He recommended that such ballots bedeclared invalid.Although Stokely Brothers & Company, Inc., andVan Camp's, Inc., herein called the Companies, and Federal LaborUnion No. 21752, herein called the Federal Union, filed objections toother phases of the Election Report, as will be discussed below, noneof the parties objected to the Regional Director's finding or recom-mendation as to the 12 challenged ballots.The Board hereby adoptsthe Regional Director's recommendation in this respect.On November 6, 1939, the Companies filed with the RegionalDirector objections to the Election Report.The substance of theobjections was that the hearing, the Decision and Direction of Elec-tions, and the elections were contrary to law and void.The Com-panies also requested the Board to reconsider its ruling denying STORELY BROTHERS & COMPANY, INC.329their Petition for Rehearing.The Board has reconsidered its rulingand hereby affirms it.On November 7, 1939, the Federal Union filed with the RegionalDirector objections to the Election Report.These objections aredirected only to the election among seasonal employees at theMartins-ville plant.They allege in substance that: (1) Although the elec-tion was advertised and notices were sent out to the effect that itwould be held between the hours of 10: 00 a. m. and 3: 00 p. m., actu-ally the polls did not open until 10: 25 a. m., and that votersreport-ing to vote between 10: 00 a. in. and 10: 25 a. m. were unable to casttheir ballots; and (2) the polls were held open until 3:30 p. M.although they were supposed to close at 3:00 p. m. and that votesdeciding the election were cast between 3:00 p. in. and 3:30 p. m.by persons who had to pass an Amalgamated organizer and a Com-pany official before voting.On November 10, 1939, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, issued his Report on the Objections.Withrespect to objections by the Federal Union, the Regional Directorreported :(1) . .. the Agent of the National Labor Relations Boardwas informed at 9: 50 A. M. by the A. F. Of L. (Federal Union)observers that the C. I. O. (Amalgamated) observers were "strawbosses."This was brought to the attention of the C. I. O. ob-servers and they denied such allegation, but stated that theywould withdraw and would have their union furnish other ob-servers in order that there might be no controversy at the polls.The new observers arrived at approximately 10: 25 A. M.Noobjection was made by any party because of the delay in obtain-ing new observers.The Board's Agent states that he was notaware of any person attempting to cast their ballot between10:00 A. M. and 10:30 A. M.(2) . . . the Agent of the National Labor Relations Boardallowed the polls to remain open until 3: 30 P. M., as it wasmutually agreed by and between all parties to allow this exten-sion.The agent of the National Labor Relations Board reports thatonly one person cast a ballot between 3: 00 P. M. and 3: 30 P. M.and that this person did not have to pass anyunion official orcompany foreman in entering the polling place.With respect to objections by the Companies, the Regional Direc-tor reported that each of the issues therein raised concerned mattersof record which were duly considered by the Board in issuing itsDecision and Directionof Elections. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the objections and the Regional Direc-tor'sReport thereon. It is apparent that the 25-minute delay inopening the polls at the election among seasonal employees, to whichthe Federal Union objects, occurred as a necessary incident to thesatisfaction of the Federal Union's protest against the Amalgamatedobservers first appearing at the polls.None of the parties objectedto the delay at the time it occurred.Under the circumstances itcannot be considered prejudicial.Similarly, it was mutually agreedby all parties, including the Federal Union, to allow an extensionof time from 3: 00 p. m. to 3: 30 p. m. for the polls to remain open.Under the circumstances objections to the extension are not nowproper.The objections of the Companies as to both elections chieflyconcern matters of record which the Board duly considered in issuingitsDirection of Elections.The Board finds that the objectionsraise no substantial and material issues with respect to the conductof the ballots.The objections are hereby overruled.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTIn its Decision and Direction of Elections the Board directed anelection among the truck drivers of Van Camp's, Inc., and statedthat if International Brotherhood of Teamsters, Chauffeurs, Stable-men & Helpers of America, Local No. 135, herein called the Brother-hood, should be accorded a majority, the truck drivers will beconsidered as constituting a separate unit; while if the AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, LocalNo. 1473, affiliated with the C. I. 0., herein called the Amalgamated,should be accorded a majority, the truck drivers will be consideredas combined in a single unit with the regular and junior employeesat the Indianapolis plant. and warehouse and the Martinsville plant.The Election Report shows, and we find, that a majority of the truckdrivers have voted for the Brotherhood.We therefore find that thetruck drivers of Van Camp's, Inc., constitute an appropriate unitand we will certify the Brotherhood as bargaining agent for suchunit.We find that all persons employed by Van Camp's, Inc., at itsplant at 2002 South East Street, Indianapolis, Indiana, its ware-house in Indianapolis, Indiana, and its plant in Martinsville, Indiana,excluding seasonal employees, superintendents, foremen, field'men,farmer-contractors, agricultural workers, clerical workers, laboratoryworkers, sales force, and truck drivers, constitute an appropriateunit.At the hearing the Amalgamated introduced uncontroverted evi-dence that it represents a substantial majority of Van Camp's, Inc.,regular and junior employees at the Indianapolis plant and ware- STOKELY BROTHERS & COMPANY, INC.331house and the Martinsville plant. In its Decision the Board statedthat it would withhold certification of the Amalgamated as bargain-ing agent for a unit composed of employees in the above-describedgroup until the status of the truck drivers is determined by theresults of the election to be held among them. Since that questionhas now been determined, we will certify the Amalgamated as theexclusive representative of employees in the unit fully described inthe paragraph above.The Election Report shows, and we find, that the Amalgamated hasbeen designated and selected by a majority of the seasonal employeesat the Martinsville plant as their representative for the purposes ofcollective bargaining.It is, therefore, the exclusive representativeof all employees in such unit for the purposes of collective bargain-ing, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the proceedings, the Board makes the following :SUPPLEMENTALCONCLUSIONS OF LAW1.All persons employed by Van Camp's, Inc., at its plant at 2002South East Street, Indianapolis, Indiana, its warehouse in Indianap-olis,Indiana, and its plant in Martinsville, Indiana, excludingseasonal, employees, superintendents, foremen, field men, farmer-contractors, agricultural workers, clerical workers, laboratory work-ers, sales force, and truck drivers, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.2.Amalgamated Association of Iron, Steel & Tin Workers ofNorth America, Local No. 1473, affiliated with the C. I. 0., is theexclusive representative of all the employees in such unit for the pur-poses of collective bargaining, within the meaning of Section 9 (a)of the National Labor Relations Act.3.Truck drivers employed by Van Camp's, Inc., constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that International Brotherhood of Team-sters,Chauffeurs, Stablemen and Helpers of America, Local Union135, affiliated with A. F. of L., has been designated and selected bya majority of truck drivers employed by Van Camp's, Inc., as their 332DECISIONSOF NATIONAL LABORRELATIONS BOARDrepresentative for the purposes of collective bargaining and that,pursuant to Section 9 (a) of the National Labor Relations Act,International Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, Local Union 135, affiliated with A. F. of L., isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment; andIT IS HEREBY CERTIFIEDthat Amalgamated Association of Iron,Steel & Tin Workers of North America, Local No. 1473, affiliatedwith the C. I. 0., has been designated and selected by a majority ofseasonalemployees, exclusive of those in a supervisory capacity, atthe Martinsville, Indiana, plant of Van Camp's, Inc., as their repre-sentative for the purposes of collective bargaining and that, pursuantto Section 9 (a) of the National Labor Relations Act, AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, LocalNo. 1473, affiliated with the C. I. 0., is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment; andIT IS HEREBY CERTIFIEDthatAmalgamated Association of Iron,Steel & Tin Workers of North America, Local No. 1473, affiliatedwith the C. I. 0., has been designated and selected by a majority ofall persons employed by Van Camp's, Inc., at its plant at 2002 SouthEast Street, Indianapolis, Indiana, its warehouse in Indianapolis,Indiana, and its plant in Martinsville, Indiana, excludingseasonalemployees, superintendents, foremen, field men, farmer-contractors,agricultural workers, clerical workers, laboratory workers, sales force,and truck drivers, as their representative for the purposes of collec-tive bargaining and that, pursuant to Section 9 (a) of the NationalLabor Relations Act, Amalgamated Association of Iron, Steel & TinWorkers of North America, Local No. 1473, affiliated with theC. I. 0., is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.MR. WILLIAM M. LEISERSON, concurring specially :I concurred in the Board's Decision and Direction of Elections,indicating, however, that I would not certify the Amalgamated asit is already the undisputed representative of the employees in theunit of regular and junior employees at Indianapolis and Martins-ville, as evidenced by its current contract.I still adhere to that view.Nevertheless, in view of the finding of the majority of the Boardthat a question concerning representation has arisen among suchemployees, I agree that the Amalgamated should be certified astheir representative.